Citation Nr: 1604318	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  04-36 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for Type I diabetes mellitus.

2.  Entitlement to service connection for diabetic neuropathy associated with Type I diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or being permanently housebound.

4.  Entitlement to SMC for the Veteran's spouse based on the need for aid and attendance.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012, March 2014, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In accordance with Rice v. Shinseki, entitlement to TDIU has been raised by the record, and is listed as an issue on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is cognizant that the RO denied a claim for TDIU due to multiple service-connected disabilities in an August 2015 rating decision.  The Veteran has not appealed that denial, though the appeal period remains open.  Nevertheless, as TDIU is part of an increased rating claim when raised by the record, and as the Veteran's diabetes increased rating claim remains on appeal, the issue of entitlement to TDIU is also on appeal.

The Board acknowledges that the issue of entitlement to an initial evaluation in excess of 30 percent for proliferatic diabetic retinopathy with pseudophakia has been perfected, but has not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on that issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but finds that further development is necessary prior to adjudication of the Veteran's claims.

First, regarding entitlement to an increased initial evaluation for diabetes, the most recent VA examination, conducted in August 2015, is inadequate upon which to base a determination of the current severity of that disability.  Specifically, the August 2015 VA examiner stated that the Veteran had not been hospitalized for an episode of ketoacidosis in the past 12 months.  However, an April 2015 private treatment record reflects that the Veteran had recently been admitted to the hospital with diabetic ketoacidosis and associated renal insufficiency, and had undergone a period of inpatient rehabilitation thereafter.  The treating clinician noted that the Veteran needed to see his endocrinologist for diabetic management, status post diabetic ketoacidosis.  In short, the record suggests that the Veteran may have further disability than was observed or acknowledged by the August 2015 VA examiner, and he should be reevaluated on remand.  Updated treatment records, including from the Veteran's endocrinologist, should also be obtained.

Next, concerning the issues of entitlement to service connection for diabetic neuropathy, entitlement to SMC based on the need for aid and attendance and/or being permanently housebound, and entitlement to SMC for the Veteran's spouse based on the need for aid and attendance, the Board notes that in June 2014 and January 2015, the Veteran filed timely notices of disagreement with March 2014 and July 2014 rating decisions that addressed those issues.  However, a statement of the case (SOC) has not yet been issued.  Accordingly, remand of those issues for issuance of an SOC is required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  After the RO has issued the SOC, those claims should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, as the issue of entitlement to a TDIU is intertwined with the other issues on appeal, the Board will remand that issue, as well.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the Veteran's claims for service connection for diabetic neuropathy, for SMC based on the need for aid and attendance and/or being permanently housebound, and for SMC for the Veteran's spouse based on the need for aid and attendance.  The statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review.

2.  Ask the Veteran and his attorney to provide sufficient information, and any necessary authorization, to enable the AOJ to obtain additional evidence pertinent to the Veteran's diabetes treatment, to include updated records from his endocrinologist.  Obtain non-duplicative copies of all records identified, to include VA treatment records dating since September 2014.  Any negative responses must be associated with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his Type I diabetes mellitus.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and the results reported in detail.

4.  When the requested development has been completed, readjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and allow a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




